Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 7-11, 13, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to sufficiently describe and/or suggest a liquid sensor for a diaper or a method for manufacturing a liquid sensor for a diaper, comprising 
a plurality of electrochemical cells in series connection, each of the plurality of electrochemical cells comprising: an anode; a cathode; and a liquid-porous layer comprising an electrolyte solution, the liquid-porous layer electrically connecting the anode to the cathode such that each cell has a respective predetermined potential difference across the cell; wherein two or more of the plurality of electrochemical cells are operable to be electrically connected by a liquid to form a single electrochemical cell having a potential difference lower than the sum of the predetermined potential differences of the two or more electrochemical cells; and wherein the plurality of electrochemical cells are arranged laterally adjacent to each other to form a single layer film, and wherein the film is disposed on an insulated substrate.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684